Exhibit 10.3

EXECUTION

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of February
7, 2019, by and among Henry Schein, Inc., a Delaware corporation (“Henry
Schein”), Covetrus, Inc. (formerly known as HS Spinco, Inc.), Delaware
corporation and a direct, wholly owned subsidiary of Henry Schein (“Spinco”),
Shareholder Representative Services LLC, a Colorado limited liability company
(the “Voyager Stockholders’ Representative”), solely in its capacity as the
representative of the holders of capital stock of Voyager (as defined below),
and Continental Stock Transfer & Trust Company, a New York corporation (the
“Escrow Agent”). Capitalized terms used herein but not otherwise defined herein
shall have the meaning given to such terms in the Merger Agreement (as defined
below).

WHEREAS, on April 20, 2018, Henry Schein, Spinco, HS Merger Sub, Inc., a
Delaware corporation and a direct, wholly owned subsidiary of Spinco (“Merger
Sub”), Direct Vet Marketing, Inc., a Delaware corporation (“Voyager”) and the
Voyager Stockholders’ Representative, entered into that certain Agreement and
Plan of Merger (as it may be amended, the “Merger Agreement”), pursuant to which
the parties thereto agreed, subject to the terms and conditions set forth
therein, that upon the consummation of certain transactions specified therein,
Merger Sub will be merged (the “Merger”) with and into Voyager with Voyager
surviving the Merger as a direct, wholly owned subsidiary of Spinco;

WHEREAS, to secure assets for the payment of a post-Closing adjustment and the
post-Closing obligation of Voyager Stockholders to indemnify and hold harmless
Spinco and its affiliates, in accordance with the Merger Agreement, certain
shares of Spinco Common Stock will be issued in book-entry form in the name of
the Escrow Agent for the benefit of Spinco and the Voyager Stockholders and held
and transferred or distributed by the Escrow Agent as hereinafter provided; and

WHEREAS, the Escrow Agent is willing to administer the escrow under the terms
and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

1. Appointment.

(a) Henry Schein, Spinco and the Voyager Stockholders’ Representative hereby
appoint the Escrow Agent as escrow agent for the purposes set forth herein, and
the Escrow Agent hereby accepts such appointment under the terms and conditions
set forth herein.

(b) The Escrow Agent shall act only in accordance with the terms and conditions
contained in this Agreement and shall have no duties or obligations with respect
to the Merger Agreement. During the term of this Agreement, the Escrow Agent
shall hold the Escrowed Shares in the Escrow Account and shall not transfer,
lend or otherwise subject to any Encumbrance any of the Escrowed Shares except
to the extent that they are transferred or distributed in accordance with this
Agreement.

2. Deposit of Escrowed Shares.

(a) Pursuant to Section 2.12 of the Merger Agreement, on the Closing Date,
Spinco agrees to deposit with the Escrow Agent a number of shares of Spinco
Common Stock in book-entry form (the “Escrowed Shares”) equal to 1.84% of the
shares of Spinco Common Stock issued and outstanding on a fully diluted basis
after giving effect to the Merger, as may be adjusted to account for the
treatment of options to purchase shares of Spinco Common Stock using the
treasury stock method (the “Initial Escrowed Share Number”). Such number of
shares of Spinco Common Stock shall be rounded to the nearest whole number.
Until transferred or distributed in accordance with this Agreement, the Escrow
Agent shall hold the Escrowed Shares as a book-entry position registered in the
name of the Escrow Agent for the benefit of Spinco and the Voyager Stockholders.

 

1



--------------------------------------------------------------------------------

(b) Escrowed Shares.

(i) During the term of this Agreement, each Voyager Stockholder shall have the
right to exercise any voting rights with respect to the Escrowed Shares
attributable to such Voyager Stockholder pursuant to its Escrowed Share
Proportion (as defined below) in any matter for which the Escrowed Shares are
permitted to vote. The Voyager Stockholders’ Representative shall direct the
Escrow Agent in writing as to the exercise of any such voting rights by Voyager
Stockholders, and the Escrow Agent shall vote, or cause to be voted, such
Escrowed Shares pursuant to any such directions of the Voyager Stockholders’
Representative. Notwithstanding the foregoing, with respect to Escrowed Shares
that are subject to options to purchase shares of Spinco Common Stock (“Spinco
Options”), which were converted from options to purchase shares of Voyager
Capital Stock (“Voyager Options”) at the Effective Time, the Escrow Agent shall
not vote any such shares in any matter for which the Escrowed Shares are
permitted to vote.

(ii) Any dividends paid with respect to the Escrowed Shares shall be deemed
distributed currently to the Voyager Stockholders and deemed recontributed to
the Escrow Account and delivered to the Escrow Agent by the Voyager
Stockholders, to be held in a bank account and be deposited in one or more
interest-bearing accounts to be maintained by the Escrow Agent in the name of
the Escrow Agent for the benefit of the Voyager Stockholders, subject to any
distributions pursuant to Section 3(e). The parties hereto agree to report any
dividends consistently with such treatment for all U.S. federal (and, if
applicable, state and local) income tax and information reporting purposes.

(iii) In the event of any stock split, reverse stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Spinco Common Stock other than a
regular cash dividend, the Escrowed Shares under Section 2(a) above shall be
appropriately adjusted on a pro rata basis without any additional action by the
parties hereto.

3. Disposition and Termination.

(a) Subject to Sections 3(b) through (f) below, the Escrow Agent shall
administer the Escrowed Shares in accordance with joint written instructions
executed and delivered by Henry Schein, Spinco and the Voyager Stockholders’
Representative to the Escrow Agent from time to time (an “Instruction”)
directing the Escrow Agent to pay or release the Escrowed Shares, or any portion
thereof, as set forth in such Instruction. Henry Schein, Spinco and the Voyager
Stockholders’ Representative shall cooperate in all respects with one another to
deliver Instructions to the Escrow Agent as promptly as practicable as specified
pursuant to this Section 3. Subject to Sections 3(b) through (f) below, the
Escrow Agent shall make transfers and distributions of the Escrowed Shares only
in accordance with an Instruction.

(b) If, upon the determination of the Final Closing Statement pursuant to
Section 3.1(c) of the Merger Agreement, the Adjustment Amount as shown on the
Final Closing Statement is negative, Henry Schein, Spinco and the Voyager
Stockholders’ Representative shall deliver as promptly as practicable an
Instruction to the Escrow Agent instructing the Escrow Agent to transfer or
cause to be transferred from the Escrow Account to Spinco a number of shares of
Spinco Common Stock equal to (i) the Initial Escrowed Share Number, multiplied
by (ii) the quotient of (A) the absolute value of the Adjustment Amount, divided
by (B) $100,000,000. As promptly as practicable upon the Escrow Agent’s receipt
of such Instruction, the Escrow Agent shall transfer or cause to be transferred
such shares of Spinco Common Stock to Spinco in accordance with such Instruction
and any such shares of Spinco Common Stock shall thereafter be canceled by
Spinco and no longer be outstanding.

 

2



--------------------------------------------------------------------------------

(c) Upon any determination that any Spinco Indemnified Person is entitled to an
indemnification payment pursuant to Section 9.2 of the Merger Agreement (each,
an “Indemnification Payment”), Henry Schein, Spinco and the Voyager
Stockholders’ Representative shall deliver as promptly as practicable an
Instruction to the Escrow Agent instructing the Escrow Agent to transfer or
cause to be transferred from the Escrow Account to Spinco a number of shares of
Spinco Common Stock having a value equal to (i) the amount of the
Indemnification Payment divided by (ii) the average daily volume-weighted
average price of one share of Spinco Common Stock on the NASDAQ Global Select
Market (the “Nasdaq”) for each of the twenty (20) consecutive days on which the
Nasdaq is open for trading immediately prior to the date of determination of
such Indemnification Payment, as reported on the Nasdaq (the “Current Stock
Value”). As promptly as practicable upon the Escrow Agent’s receipt of such
Instruction, the Escrow Agent shall transfer or cause to be transferred such
shares of Spinco Common Stock to Spinco in accordance with such Instruction and
any such shares of Spinco Common Stock shall thereafter be canceled by Spinco
and no longer be outstanding.

(d) Upon the later to occur of (i) the date of the first (1st) anniversary of
the Closing Date and (ii) date on which the final outstanding indemnification
claim made pursuant to Section 9.2(a) of the Merger Agreement is resolved,
following the release of any Indemnification Payments made by the Escrow Agent
to Spinco pursuant to Section 9.2 of the Merger Agreement and Section 3(c)
above, Henry Schein, Spinco and the Voyager Stockholders’ Representative shall
deliver as promptly as practicable an Instruction to the Escrow Agent
instructing the Escrow Agent to transfer or cause to be transferred from the
Escrow Account:

(i) to each Voyager Stockholder (A) a number of the Escrowed Shares then
remaining in the Escrow Account, if any, subject to the repurchase by Spinco of
any fractional shares to which such Voyager Stockholder would otherwise be
entitled in accordance with Section 3(f)(ii), in such proportion as is
represented by a fraction, (1) the numerator of which is the number of shares of
Voyager Capital Stock held by each such Voyager Stockholder as of immediately
prior to the Effective Time and (2) the denominator of which is the Voyager
Fully Diluted Share Number (such proportion, prior to such repurchase by Spinco
of any fractional shares to which such Voyager Stockholder would otherwise be
required, the “Escrowed Share Proportion”), and (B) in lieu of any such
fractional shares to which such Voyager Stockholder would otherwise be entitled,
such Voyager Stockholder’s interest in the Fractional Share Cash Payment (as
defined below) in accordance with Section 3(f)(ii). As promptly as practicable
upon the Escrow Agent’s receipt of such Instruction and the aggregate Fractional
Share Cash Payment pursuant to Section 3(f)(ii), the Escrow Agent shall transfer
or cause to be transferred such shares of Spinco Common Stock and pay or cause
to be paid such Fractional Share Cash Payment to each Voyager Stockholder, in
each case, in accordance with such Instruction.

(ii) to Spinco, with respect to Voyager Options that were converted into Spinco
Options at the Effective Time, a number of the Escrowed Shares then remaining in
the Escrow Account, if any, in such proportion as is represented by a fraction,
(A) the numerator of which is the number of shares of Voyager Capital Stock
subject to Voyager Options determined using the treasury stock method as of
immediately prior to the Effective Time and (B) the denominator of which is the
Voyager Fully Diluted Share Number. As promptly as practicable upon the Escrow
Agent’s receipt of such Instruction, the Escrow Agent shall transfer or cause to
be transferred such number of shares of Spinco Common Stock to Spinco in
accordance with such Instruction and any such shares of Spinco Common Stock
shall thereafter be canceled by Spinco and no longer be outstanding.

(e) Upon a transfer or distribution of shares of Spinco Common Stock pursuant to
this Section 3, the Escrow Agent shall include with such transfer or
distribution an amount of the dividends paid with respect to the Escrowed Shares
and delivered in accordance with Section 2(b)(ii), if any, in such proportion as
is represented by a fraction, (i) the numerator of which is the number of shares
of Spinco Common Stock which would otherwise be transferred or distributed
pursuant to this Section 3 and (ii) the denominator of which is the total number
of shares of Spinco Common Stock deposited to the Escrow Agent pursuant to
Section 2(a).

 

3



--------------------------------------------------------------------------------

(f) Fractional Shares.

(i) Any fractional share of Spinco Common Stock that Spinco would otherwise have
been entitled to receive pursuant to Section 3(b), 3(c), or 3(d)(ii) shall be
rounded to the nearest whole number, which shall be zero or one, and if rounded
to one, the Escrow Agent shall transfer or cause to be transferred one share of
Spinco Common Stock to Spinco in lieu of such fractional share and such share of
Spinco Common Stock shall thereafter be canceled by Spinco and no longer be
outstanding.

(ii) Each Voyager Stockholder who would otherwise have been entitled to receive
a fractional share of Spinco Common Stock (a “Spinco Fractional Share”) pursuant
to Section 3(d)(i) shall be paid, in lieu of any such fractional share, an
amount in cash (without interest) equal to (A) such fraction multiplied by
(B) the Current Stock Value. As promptly as practicable after the Escrow Agent’s
receipt of an Instruction, Spinco shall, as promptly as practicable thereafter,
deliver to the Escrow Agent the aggregate amount of cash required to make the
payments contemplated by the immediately preceding sentence (the “Fractional
Share Cash Payment”) and the Escrow Agent shall concurrently transfer or cause
to be transferred to Spinco each Spinco Fractional Share. As promptly as
practicable upon the Escrow Agent’s receipt of such Fractional Share Cash
Payment from Spinco, the Escrow Agent shall pay or cause to be paid the
Fractional Share Cash Payment, along with the whole shares of Spinco Common
Stock pursuant to such Voyager Stockholder’s Escrowed Share Proportion, to each
applicable Voyager Stockholder in accordance with this Section 3(f)(ii) and in
accordance with Section 3(d)(i). Any Spinco Fractional Share transferred to
Spinco shall thereafter be canceled by Spinco and no longer be outstanding.

(iii) Notwithstanding anything herein to the contrary, any fractional share of
Spinco Common Stock that would otherwise be rounded up to the nearest whole
number pursuant to this Section 3(f) and transferred to Spinco pursuant to this
Section 3 shall be rounded down if rounding up would result in a number of
Escrowed Shares to be transferred to Spinco in excess of the amount of Escrowed
Shares then remaining in the Escrow Account.

(g) Upon the delivery of all of the Escrowed Shares by the Escrow Agent in
accordance with the terms of this Agreement (including this Section 3), this
Agreement shall terminate, subject to the provisions of Section 7.

(h) Notwithstanding anything herein to the contrary, no deposit, transfer,
distribution or adjustment of Escrowed Shares shall be made to the extent the
effect of such deposit, transfer, distribution or adjustment (or portion
thereof) would reasonably be expected to result in the Henry Schein Stockholders
owning fifty percent (50%) or less of Spinco Common Stock (as measured for
purposes of Section 355(e) of the Internal Revenue Code of 1986, as amended) on
or after the Effective Time or otherwise cause a Tax-Free Transaction Failure.
It is the intention of the parties hereto that actions taken with respect to the
Escrowed Shares not affect the intended tax free treatment of the Spinco
Contribution, the Distribution, the Merger and related transactions, and this
Agreement shall be interpreted consistently with that intent.

4. Escrow Agent.

(a) The Escrow Agent, Henry Schein, Spinco and the Voyager Stockholders’
Representative shall cooperate in all respects with one another in the
calculation of any amounts determined to be transferred or distributed to Spinco
and the Voyager Stockholders in accordance with this Agreement and the Merger
Agreement and in implementing the procedures necessary to effect such payments.

 

4



--------------------------------------------------------------------------------

(b) The Escrow Agent shall have only those duties as are specifically and
expressly provided herein, which shall be deemed purely ministerial in nature,
and no other duties shall be implied. The Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of, nor have any requirements to
comply with, the terms and conditions of any other agreement, instrument or
document between Henry Schein, Spinco and the Voyager Stockholders’
Representative and any other person or entity, in connection herewith, if any,
including without limitation the Merger Agreement, nor shall the Escrow Agent be
required to determine if any person or entity has complied with any such
agreements, nor shall any additional obligations of the Escrow Agent be inferred
from the terms of such agreements, even though reference thereto may be made in
this Agreement. In the event of any conflict between the terms and provisions of
this Agreement, those of the Merger Agreement, any schedule or exhibit attached
to this Agreement, or any other agreement between Henry Schein, Spinco and the
Voyager Stockholders’ Representative and any other person or entity, the terms
and conditions of this Agreement shall control. The Escrow Agent may rely upon
and shall not be liable for acting or refraining from acting upon any written
notice, document, instruction or request furnished to it hereunder and believed
by it to be genuine and to have been jointly signed or presented by Henry
Schein, Spinco and the Voyager Stockholders’ Representative without inquiry and
without requiring substantiating evidence of any kind. The Escrow Agent shall
not be liable to Henry Schein, Spinco, the Voyager Stockholders’ Representative,
any beneficiary or other person for refraining from acting upon any instruction
setting forth, claiming, containing, objecting to, or related to the transfer or
distribution of the Escrowed Shares, or any portion thereof, unless such
instruction shall have been delivered to the Escrow Agent in accordance with
Section 12 below and the Escrow Agent has been able to satisfy any applicable
security procedures as may be required hereunder and as set forth in Section 12.
The Escrow Agent shall be under no duty to inquire into or investigate the
validity, accuracy or content of any such document, notice, instruction or
request. The Escrow Agent shall have no duty to solicit any payments which may
be due to it or the Escrowed Shares nor shall the Escrow Agent have any duty or
obligation to confirm or verify the accuracy or correctness of any amounts
deposited with it hereunder.

(c) The Escrow Agent shall not be liable for any action taken, suffered or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the rights or powers conferred upon it by this Agreement
except to the extent that a final adjudication of a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence, willful
misconduct or fraud was the primary cause of any loss to any party hereto, any
other beneficiary of this Agreement or any of their respective representatives.
The Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through affiliates or agents. The Escrow Agent may consult
with counsel selected and retained by it. The Escrow Agent shall not be liable
for any action taken, suffered or omitted to be taken by it in accordance with,
or in reliance upon, the opinion of any such counsel, except to the extent that
a final adjudication of a court of competent jurisdiction determines that the
Escrow Agent’s gross negligence, willful misconduct or fraud was the primary
cause of any loss to any party hereto, any other beneficiary of this Agreement
or any of their respective representatives. In the event that the Escrow Agent
shall be uncertain or believe there is some ambiguity as to its duties or rights
hereunder or shall receive joint instructions, claims or demands from Henry
Schein, Spinco and the Voyager Stockholders’ Representative which, in its
opinion, conflict with any of the provisions of this Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be given a direction in
writing which eliminates such ambiguity or uncertainty to the satisfaction of
the Escrow Agent or by a final and non-appealable order or judgment of a court
of competent jurisdiction and each of Henry Schein, Spinco and the Voyager
Stockholders’ Representative agree to pursue any redress or recourse in
connection with any dispute without making the Escrow Agent a party to the same.

 

5



--------------------------------------------------------------------------------

5. Succession.

(a) The Escrow Agent may resign and be discharged from its duties or obligations
hereunder by giving sixty (60) days’ advance notice in writing of such
resignation to Henry Schein, Spinco and the Voyager Stockholders’
Representative, provided that such resignation shall not take effect until a
successor escrow agent has been appointed in accordance with this Section 5.
Henry Schein, Spinco and the Voyager Stockholders’ Representative shall agree
upon a successor escrow agent. If Henry Schein, Spinco and the Voyager
Stockholders’ Representative have failed to appoint a successor escrow agent
prior to the expiration of sixty (60) days following receipt of the notice of
resignation, the Escrow Agent may petition any court of competent jurisdiction
for the appointment of a successor escrow agent or for other appropriate relief,
and any such resulting appointment shall be binding upon all of the parties
hereto. The Escrow Agent shall also resign and be discharged from its duties as
escrow agent hereunder if so requested in writing at any time by Henry Schein,
Spinco and the Voyager Stockholders’ Representative, jointly, provided, however,
that such resignation shall become effective only upon acceptance of appointment
by a successor escrow agent as provided in this Section 5(a). The Escrow Agent’s
sole responsibility after such sixty (60) day notice period expires or upon
acceptance of appointment by a successor escrow agent, as applicable, shall be
to hold the Escrowed Shares, along with any dividends paid with respect to such
Escrowed Shares and delivered in accordance with Section 2(b)(ii) (without any
obligation to reinvest such dividends), and to deliver the same to a designated
successor escrow agent, if any, or in accordance with the directions of a final
order or judgment of a court of competent jurisdiction, at which time of
delivery the Escrow Agent’s obligations hereunder shall cease and terminate,
subject to the provisions of Section 7 below. Any successor escrow agent shall
execute and deliver to the predecessor Escrow Agent and the parties hereto an
instrument accepting such appointment and the transfer of the Escrow Shares and
any dividends paid thereon and agreeing to the terms of this Agreement.

(b) Any entity into which the Escrow Agent may be merged or converted or with
which it may be consolidated, or any entity to which all or substantially all
the escrow business may be transferred, shall be the Escrow Agent under this
Agreement without further act.

6. Compensation and Reimbursement. The Escrow Agent shall be entitled to
compensation for its services under this Agreement as Escrow Agent and for
reimbursement for its reasonable out-of-pocket costs and expenses, in the
amounts and payable as set forth on Schedule 2. All amounts owing under the
foregoing sentence shall be paid by Spinco. The Escrow Agent shall also be
entitled to payment of any amounts to which the Escrow Agent is entitled under
the indemnification provisions contained herein as set forth in Section 7;
provided, however, that such compensation, expenses, disbursements and advances
shall not be paid from the Escrowed Shares. The obligations of Spinco set forth
in this Section 6 shall survive the resignation, replacement or removal of the
Escrow Agent or the termination of this Agreement.

7. Indemnity.

(a) The Escrow Agent shall be indemnified and held harmless by Spinco from and
against any reasonable and documented out-of-pocket expenses, including
reasonable and documented counsel fees and disbursements, or loss suffered by
the Escrow Agent in connection with any action, suit or other proceeding
involving any claim which arises out of or relates to this Agreement, the
services of the Escrow Agent hereunder, other than expenses or losses arising
from the gross negligence, willful misconduct or fraud of the Escrow Agent.
Promptly after the receipt by the Escrow Agent of notice of any demand or claim
or the commencement of any action, suit or proceeding, the Escrow Agent shall
notify Henry Schein, Spinco and the Voyager Stockholders’ Representative in
writing. In the event of the receipt of such notice, the Escrow Agent, in its
sole discretion, may commence an action in the nature of interpleader in the any
state or federal court located in New York County, State of New York.

(b) The Escrow Agent shall not be liable for any action taken by it in good
faith and reasonably believed by it to be authorized or within the rights or
powers conferred upon it by this Agreement, and may consult with counsel
selected and retained by it and shall have full and complete authorization and
indemnification, for any action taken or suffered by it hereunder in good faith
and in accordance with the opinion of such counsel, except in the case of the
Escrow Agent’s gross negligence, willful misconduct or fraud.

 

6



--------------------------------------------------------------------------------

(c) This Section 7 shall survive termination of this Agreement or the
resignation, replacement or removal of the Escrow Agent for any reason.

8. Patriot Act Disclosure. Section 326 of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (“USA PATRIOT Act”) requires the Escrow Agent to implement reasonable
procedures to verify the identity of any person that opens a new account with
it. Accordingly, Spinco acknowledges that Section 326 of the USA PATRIOT Act and
the Escrow Agent’s identity verification procedures require the Escrow Agent to
obtain information which may be used to confirm Spinco’s identity including
without limitation name, address and organizational documents (“identifying
information”). Spinco agrees to provide the Escrow Agent with such identifying
information required as a condition of opening an account with or using any
service provided by the Escrow Agent.

9. Withholding. Each of Spinco, the Escrow Agent and the Voyager Stockholders’
Representative shall be entitled to deduct and withhold from any amounts
otherwise payable to this Agreement such amounts as may be required to be
deducted and withheld with respect to the making of such payment under the Code
or under any provision of state, local or foreign Tax Law. To the extent that
amounts are so withheld and paid over to the appropriate Tax authority, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the persons with respect to which such deduction and withholding
was made.

10. Tax Reporting.

(a) The Escrow Agent will comply with any U.S. tax withholding or backup
withholding and reporting requirements that are required by law. The parties
hereto agree that, for tax reporting purposes, all dividend and other income
from the Escrowed Shares will, as of the end of each calendar year, be reported
as having been earned by the relevant Voyager Stockholders, and any taxes and
related charges imposed with respect to that income will be borne by the
relevant Voyager Stockholders, whether or not such income was disbursed during
such calendar year.

(b) The Voyager Stockholders will be treated as the owners of the Escrowed
Shares for U.S. federal and state income tax purposes unless and until such time
as the Escrowed Shares are cancelled pursuant to this Agreement.

11. Notices. All notices and communications hereunder shall be in writing and
except for communications from Henry Schein, Spinco and/or the Voyager
Stockholders’ Representative setting forth, claiming, containing, objecting to,
or in any way related to the transfer or distribution of the Escrowed Shares,
including but not limited to any Instructions (all of which shall be
specifically governed by Section 12 below), all notices and communications
hereunder shall be deemed to have been duly given and made if in writing and if
(i) served by personal delivery upon the party for whom it is intended,
(ii) delivered by registered or certified mail, return receipt requested, or by
Federal Express or similar overnight courier, or (iii) sent by facsimile or
email, provided that the receipt of such facsimile or email is promptly
confirmed, by telephone, electronically or otherwise, to the party at the
address set forth below, or such other address as may be designated in writing
hereafter, in the same manner, by such party:

 

(a)

if to Henry Schein, to:

Henry Schein, Inc.

135 Duryea Road - Mail Stop E-365

Melville, New York 11747

Attention: General Counsel

Email: walter.siegel@henryschein.com

Facsimile No.: (631) 843-5660

 

7



--------------------------------------------------------------------------------

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Paul J. Shim

                 Kimberly R. Spoerri

Email: pshim@cgsh.com, kspoerri@cgsh.com

Facsimile No.: (212) 225-3999

with a copy to:

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Attention: Steven L. Kirshenbaum

                 Michael E. Ellis

Email: skirshenbaum@proskauer.com, mellis@proskauer.com

Facsimile No.: (212) 969-2900

 

(b)

if to Spinco, prior to the Effective Time, to:

135 Duryea Road - Mail Stop E-365

Melville, New York 11747

Attention: General Counsel

Email: walter.siegel@henryschein.com

Facsimile No.: (631) 843-5660

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Paul J. Shim

                 Kimberly R. Spoerri

Email: pshim@cgsh.com, kspoerri@cgsh.com

Facsimile No.: (212) 225-3999

with a copy to:

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Attention: Steven L. Kirshenbaum

         Michael E. Ellis

Email: skirshenbaum@proskauer.com, mellis@proskauer.com

Facsimile No.: (212) 969-2900

 

8



--------------------------------------------------------------------------------

(c)

if to Spinco, following the Effective Time, to:

Covetrus, Inc.

7 Custom House Street, Suite 2

Portland, ME 04101

Attention: General Counsel

Email: voyagerlegal@vetsfirstchoice.com and voyagerlegal@covetrus.com

with a copy to:

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110-1726

Attention: Mark Stein

Email: mark.stein@morganlewis.com

Facsimile No.: (617) 341-7701

 

(d)

if to the Voyager Stockholders’ Representative, to:

Shareholder Representative Services LLC

950 17th Street, Suite 1400

Denver, CO 80202

Attention: Managing Director

Email: deals@srsacquiom.com

Facsimile No.: (303) 623-0294

Telephone: (303) 648-4085

 

(e)

if to the Escrow Agent:

Continental Stock Transfer and Trust

One State Street – 30th Floor

New York, New York 10004

Attention: Isaac Kagan

Email: ikagan@continentalstock.com

Facsimile No: (212) 616-7615

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

12. Security Procedures. Notwithstanding anything to the contrary as set forth
in Section 11, any joint instructions setting forth, claiming, containing,
objecting to, or in any way related to the transfer or distribution, including
but not limited to any Instruction required pursuant to Section 3 of this
Agreement, may be given to the Escrow Agent only by confirmed facsimile or other
electronic transmission (including e-mail) and no Instruction for or related to
the transfer or distribution of the Escrowed Shares, or any portion thereof,
shall be deemed delivered and effective unless the Escrow Agent actually shall
have received such Instruction by facsimile or other electronic transmission
(including e-mail) at the number or e-mail address provided to Henry Schein,
Spinco and the Voyager Stockholders’ Representative by the Escrow Agent in
accordance with Section 11 and as further evidenced by a confirmed transmittal
to that number.

 

9



--------------------------------------------------------------------------------

(a) In the event joint transfer instructions are so received by the Escrow Agent
by facsimile or other electronic transmission (including e-mail), the Escrow
Agent is authorized to seek confirmation of such instructions by telephone
call-back to each of the person or persons designated on Schedule 1 hereto. The
persons and telephone numbers for call-backs may be changed only in a writing
actually received and acknowledged by the Escrow Agent. If the Escrow Agent is
unable to contact each of the authorized representatives identified in Schedule
1, the Escrow Agent is hereby authorized both to receive written instructions
from and seek confirmation of such instructions by officers of each of Henry
Schein and Spinco and by an authorized representative of the Voyager
Stockholders’ Representative (collectively, the “Designated Persons”), as the
case may be, which shall include the titles of Chief Executive Officer, General
Counsel, Chief Financial Officer, President or Executive Vice President, as the
Escrow Agent may select. Such Designated Person shall deliver to the Escrow
Agent a fully executed incumbency certificate of its authority to confirm such
instructions, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be any such officer.

(b) The parties hereto acknowledge that the Escrow Agent is authorized to
deliver the Escrowed Shares to the custodian account or recipient jointly
designated by Henry Schein, Spinco and the Voyager Stockholders’ Representative
in writing.

13. Compliance with Court Orders. In the event that any Escrowed Shares shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the property
deposited under this Agreement, the Escrow Agent shall promptly notify Henry
Schein, Spinco and the Voyager Stockholders’ Representative and, thereafter, is
hereby expressly authorized, in its sole discretion, to obey and comply with all
writs, orders or decrees so entered or issued, which it is advised by opinion of
legal counsel of its own choosing is binding upon it, and in the event that the
Escrow Agent reasonably obeys or complies with any such writ, order or decree it
shall not be liable to any of the parties hereto or to any other person, entity,
firm or corporation, by reason of such compliance notwithstanding such writ,
order or decree be subsequently reversed, modified, annulled, set aside or
vacated.

14. Miscellaneous. Except for changes to joint transfer instructions as provided
in Section 12, the provisions of this Agreement may be waived, altered, amended
or supplemented, in whole or in part, only by a writing signed by the Escrow
Agent and each of Henry Schein, Spinco and the Voyager Stockholders’
Representative. Neither this Agreement nor any right or interest hereunder may
be assigned in whole or in part by the Escrow Agent or any other party hereto
except as provided in Section 5, without the prior consent of the Escrow Agent
and each of Henry Schein, Spinco and the Voyager Stockholders’ Representative.
This Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties hereto and their respective successors and permitted assigns.
This Agreement shall be governed by and construed under the laws of the State of
New York. Each of the other parties hereto and the Escrow Agent irrevocably
waives any objection on the grounds of venue, forum non-conveniens or any
similar grounds and irrevocably consents to service of process by mail or in any
other manner permitted by applicable law and consents to the jurisdiction of any
court of the State of New York or United States federal court, in each case,
sitting in New York County, New York. To the extent that in any jurisdiction any
party may now or hereafter be entitled to claim for itself or its assets,
immunity from suit, execution attachment (before or after judgment), or other
legal process, such party shall not claim, and it hereby irrevocably waives,
such immunity. The parties hereto further hereby waive any right to a trial by
jury with respect to any lawsuit or judicial proceeding arising or relating to
this Agreement. No party to this Agreement is liable to any other party for
losses due to, or if it is unable to perform its obligations under the terms of
this Agreement because of, acts of God, fire, war, terrorism, floods, strikes,
electrical outages, equipment or transmission failure, or other causes
reasonably beyond its control. This Agreement and any joint written instructions
from Henry Schein, Spinco and the Voyager Stockholders’ Representative,
including the Instructions, may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which

 

10



--------------------------------------------------------------------------------

together shall constitute one and the same instrument. All signatures of the
parties hereto may be transmitted by facsimile or other electronic transmission
(including e-mail), and such facsimile or other electronic transmission
(including e-mail) will, for all purposes, be deemed to be the original
signature of such party whose signature it reproduces, and will be binding upon
such party. If any provision of this Agreement is determined to be prohibited or
unenforceable by reason of any applicable law of a jurisdiction, then such
provision shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
thereof, and any such prohibition or unenforceability in such jurisdiction shall
not invalidate or render unenforceable such provisions in any other
jurisdiction. A person who is not a party to this Agreement shall have no right
to enforce any term of this Agreement. The parties hereto represent, warrant and
covenant that each document, notice, instruction or request provided by such
party to the other party shall comply with applicable laws and regulations.
Where, however, the conflicting provisions of any such applicable law may be
waived, they are hereby irrevocably waived by the parties hereto to the fullest
extent permitted by law, to the end that this Agreement shall be enforced as
written. Except as expressly provided in Section 7 above, nothing in this
Agreement, whether express or implied, shall be construed to give to any person
or entity other than the Escrow Agent and Henry Schein, Spinco and the Voyager
Stockholders’ Representative, as applicable, any legal or equitable right,
remedy, interest or claim under or in respect of this Agreement or the Escrowed
Shares escrowed hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

HENRY SCHEIN, INC.: By:  

/s/ Walter Siegal

Name:   Walter Siegal Title:   Senior Vice President and General Counsel
Telephone: HS SPINCO, INC.: By:  

/s/ Walter Siegal

Name:   Walter Siegal Title:   Director Telephone: SHAREHOLDER REPRESENTATIVE
SERVICES, LLC, as Voyager Stockholders’ Representative: By:  

/s/ Kimberley Angilly

Name:   Kimberley Angilly Title:   Director Telephone: CONTINENTAL STOCK
TRANSFER AND TRUST, as Escrow Agent: By:  

/s/ Isaac Kagan

Name:   Issac Kagan Title:   Vice President Telephone:

[Signature Page to Escrow Agreement]